DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 8854582. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a subject matter having all technical features as recited in the presently examined claims.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8988639. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims a subject matter having all technical features as recited in the presently examined claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Matsumori et al (US 2009/0053430, of record, ‘430 hereafter).
Regarding claims 1-8 and 11, ‘430 discloses a method of making a liquid crystal display device (Fig 6, [0030], [0059]-[0064], [0111]-[0122]) having a TFT substrate in which an alignment film is formed over a pixel including a pixel electrode and a TFT; an opposing substrate which faces the TFT substrate and on which an alignment film is formed, liquid crystals sandwiched between the alignment film of the TFT substrate and the alignment film of the opposing substrate ([0112]-[0114]); and a color filter on the opposing substrate (Fig. 6, layer 111). The alignment film, either one of the alignment film of the TFT substrate and the alignment film of the opposing substrate (layer 109, Fig 6), is formed from steps of mixing a first polyimide produced by a first compound containing cyclobutane as a precursor, which is a polyamide acid ester ([0115], Formula 118); and a second polyimide produced by a second compound as a precursor, which is a polyamide acid ([0115], Formula 119); imidizing the first and the second precursor ([0061], irradiating the first polyimide with ultraviolet light for photo-alignment ([0062], and heating the polyimide to stabilize the photo-alignment film ([0063]). ‘430 also discloses that the UV irradiance level being 3 J/cm2 ([0117]) satisfying instantly claimed range of claims 2-4.  430’ does not specifically discloses an embodiment having a heating step after irradiation in the temperature range as recited in the claims 2-4, however, it is known in the art that the heating or annealing of an polyimide film to complete imidizing of a polyimide precursor in commonly performed in the temperature range as recited in the present claims 2-4, in order to render the polyimide-based optical film having better stability, therefore, it would have been obvious to one of ordinary skill in the  to apply a heating temperature as presently claimed to obtain a polyimide-based alignment film with better stability. ‘430 also fails to l expressly set forth that the 
Regarding claims 9-10 and 12, ‘430 also discloses that the first precursor includes cyclobutane but the second precursor does not include a cyclobutane group, and thus the second precursor is a non-photolytic polymer ([0143], Formula 124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RUIYUN ZHANG/
Primary Examiner, Art Unit 1782